DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information referred to in the IDS filed January 23, 2020 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motorized means for moving the hard surface, or soft surface, or both surfaces (see claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 9, “attachment means” has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph since the term “means” is not modified by functional language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 13 recites the limitation “can be rotated about any axis” in lines 2 to 3.  It cannot be ascertained how the structure of the claimed invention is capable of rotating about “any” axis.  Does this mean “x”, “y”, and “z” axis?  What is the scope of “any”.  It does not appear that the structure is capable of rotating about every axis.  Enablement is lacking in view of this limitation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “soft service”.  It cannot be ascertained what is intended to be represented by this limitation.  Similarly see claim 5.
Claim 4 recites the limitation "the soft service" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the soft service" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the surface” in line 2.  It is unclear which of the previously set forth hard and soft surfaces is being referred to.
Claim 10 recites the limitation “the hard surface can be completely removed from the rest of the table”.  This limitation contradicts the limitation “the hard surface is fixed movably to the rest of the table” in claim 5, from which claim 10 depends. 
Claim 13 recites the limitation “can be rotated about any axis” in lines 2 to 3.  It cannot be ascertained how the structure of the claimed invention is capable of rotating about “any” axis.  Does this mean “x”, “y”, and “z” axis?
Claim 14 recites the limitation “the hard and soft surfaces conform two sides of the same table top” in lines 1 to 2.  This recitation is vague.  It cannot be ascertained what is meant by “conform two sides”.
Claim 16 recites the limitation “the hard and soft surfaces conform two states of the same table top” in lines 1 to 2.  This recitation is vague.  It cannot be ascertained what is meant by “conform two states”.
Claim 19 recites the limitation "the first top layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
19 recites the limitation "the sofa" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “to create wider surface that can be used to sleep on” in line 4.  This recitation is grammatically vague.
	The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9, 12 and 17, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102015221112A1.
Note a coffee table comprising a hard surface (top surface of 52, or top surface of 52 and inner surface of 54) that acts as a normal table top and a soft surface (top surface of 22) that can be used as a footrest, wherein these two surfaces are made free to move relative to 
Regarding claim 2, note either surface can be manipulated to reveal the other surface.  See Figures 1a and 1b, wherein one can hold the hard surface while another moves the soft surface.
Regarding claim 3, note the hard surface is moveable to reveal the soft surface.  See Figures 1a and 1b.
Regarding claim 5, note the hard surface is fixed movably to the rest of the table so that it can be moved to reveal the soft service.  See Figures 1a and 1b.
Regarding claim 7, note the hard surface is moved horizontally relative to the coffee table to reveal the soft surface.  In Figures 1a and 1b, note the horizontal position of hard surface (52) has been changed.
Regarding claim 9, note the surface is maintained in a substantially horizontal plane throughout its entire movement by attachment means.  See Figures 1a and 1b.
Regarding claim 12, note a detectable, or manual, stop (40) to ensure the hard surface is not removed completely inadvertently.
Regarding claim 17, note the hard (52 and 54) and/or soft surfaces are divided into two or more separate parts.

Claims 1, 3-8, 12 and 19, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland et al (5893182).
Note a coffee table comprising a hard surface (top surface of 14) that acts as a normal table top and a soft surface (top surface of 20) that can be used as a footrest, wherein these two surfaces are made free to move relative to each other and/or to the rest of the coffee table so that the different surfaces are made available to the user as they require.  See Figures 1-3.

Regarding claim 4, note the hard surface is removed to reveal the soft service.  See Figure 3.
Regarding claim 5, note the hard surface is fixed movably to the rest of the table so that it can be moved to reveal the soft service.  See Figures 1-3.
Regarding claim 6, note the hard surface is raised vertically relative to the coffee table leaving a gap between the table top and the soft surface.  See Figure 3.
Regarding claim 7, note the hard surface is moved horizontally relative to the coffee table to reveal the soft surface.  Note the change in horizontal positioning of the hard surface relative to the soft surface in Figures 1-3.
Regarding claim 8, note the hard surface is moved in a vertical and horizontal plane to reveal the soft surface.  See Figures 1-3.
Regarding claim 12, note a detectable, or manual, stop (26) to ensure the hard surface is not removed completely inadvertently.
Regarding claim 19, note wherein, once the first top layer has been removed completely (from engagement with the top surface of 28), the coffee table can be placed next to the sofa to act as a whole, or part, of a sofa widening means to create wider surface that can be used to sleep on.

Claims 1-3, 5, and 12-16, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (3667803).
Note a coffee table comprising a hard surface (top surface of 6) that acts as a normal table top and a soft surface (top surface of 7) that can be used as a footrest, wherein these two surfaces are made free to move relative to each other and/or to the rest of the coffee table so that the different surfaces are made available to the user as they require.

Regarding claim 3, note the hard surface is moveable to reveal the soft surface.  See Figures 2 and 3.
Regarding claim 5, note the hard surface is fixed movably to the rest of the table so that it can be moved to reveal the soft service.  See Figures 2 and 3.
Regarding claim 12, note a detectable, or manual, stop (9, 15) to ensure the hard surface is not removed completely inadvertently.
Regarding claim 13, note the hard surface and the soft surface are configured on either side of a surface, and the surface can be rotated about any axis thereby configuring either the hard or the soft surface pointing upwards.  See Figures 2 and 3.
Regarding claim 14, note the hard and soft surfaces conform two sides of the same table top, and the table top is manipulated to change it from hard to soft.  See Figures 2-4.
Regarding claim 15, note the table top can be flipped, or otherwise manipulated, to reveal the hard or the soft surface.  See Figures 2-3.
Regarding claim 16, note the hard and soft surfaces conform two states of the same table top, and the table top is manipulated to change it from the hard to soft state, or from the soft to hard state.  See Figures 2-4.

Claims 1-4, 13-16 and 19, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amos (3536359).
Note a coffee table comprising a hard surface (top of 38) that acts as a normal table top and a soft surface (top of 40) that can be used as a footrest, wherein these two surfaces are made free to move relative to each other and/or to the rest of the coffee table so that the different surfaces are made available to the user as they require.  See Figures 1-4 and 9-11.

Regarding claim 3, note the hard surface is moveable to reveal the soft surface.  See Figures 1-4 and 9-11
Regarding claim 13, note the hard surface and the soft surface are configured on either side of a surface, and the surface can be rotated about any axis thereby configuring either the hard or the soft surface pointing upwards.  See Figures 1-4 and 9-11.
Regarding claim 14, note the hard and soft surfaces conform two sides of the same table top, and the table top is manipulated to change it from hard to soft.  See Figures 1-4 and 9-11.
Regarding claim 15, note the table top can be flipped, or otherwise manipulated, to reveal the hard or the soft surface.  See Figures 1-4 and 9-11.
Regarding claim 16, note the hard and soft surfaces conform two states of the same table top, and the table top is manipulated to change it from the hard to soft state, or from the soft to hard state.  See Figures 1-4 and 9-11.
Regarding claim 19, note wherein, once the first top layer has been removed completely, the coffee table can be placed next to the sofa to act as a whole, or part, of a sofa widening means to create wider surface that can be used to sleep on.  See Figures 1-4 and 9-11.

Claims 1-3, 9, and 17, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westendorf et al (20050279258).
Note a coffee table comprising a hard surface (top of 34) that acts as a normal table top and a soft surface (top of 40) that can be used as a footrest, wherein these two surfaces are made free to move relative to each other and/or to the rest of the coffee table so that the different surfaces are made available to the user as they require.  See Figures 1-3.
Regarding claim 2, note either surface can be manipulated to reveal the other surface.  See Figures 1-3.

Regarding claim 9, note the surface is maintained in a substantially horizontal plane throughout its entire movement by attachment means (fasteners as set forth in ¶0018).  
Regarding claim 17, note the hard and/or soft surfaces are divided into two or more separate parts.  See Figure 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Amos (3536359) in view of Jackson (2919169).
The primary reference shows all claimed features of the instant invention with the exception of the hard surface which can be completely removed from the rest of the table.  
In the primary reference, note the hard surface is completely removable from all but the soft surface.  Note the soft surface is adhered to the hard surface.  See lines 42-44 in column 2.

The secondary reference teaches configuring a reversible hard (18) and soft surface (28) seat wherein the hard surface is removably secured to the soft surface (note with 34, 36).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by substituting detachable securement structure (34, 36) for the adhering devices of the primary reference.  This modification provides for selective separation of the hard and soft surfaces in order to clean, replace, and repair the soft surface.

Claim 18, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over DE102015221112A1 in view of Good (20150272317).
The primary reference shows all claimed features of the instant invention with the exception of motorized means for moving the hard surface, or soft surface, or both surfaces.
The secondary reference teaches providing a table assembly with a motorized means (see ¶ 0124) for rotating a table surface (216).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by adding a motorized means for rotating the hard surface.  This modification enhances ease of selective adjustment of the hard surface relative to the soft surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A convertible table/footrest is shown by each of Guertin (D151984), Lade (D673380), Robinson (2981576), and Wise (6113182).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn					/MILTON NELSON JR/February 26, 2021                            Primary Examiner, Art Unit 3636